a

 
    
 

   

IS 44 (Rev. 02/19
C a sf

IVIL COVER SHEET
i

The JS 44 civil cover ‘sfeet-and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local niles of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXI PAGE OF THIS FORM.)

I. (a} PLAINTIFFS . DEFENDANTS.

IMTIAZ ALI WIRELESSPCS PA, LLC, d/b/a WPGS PA, LL

 

  
  
 

({b} County of Residence of First Listed Plaintiff / Philadelphi
(EXCEPT IN U.S. PLAINTIFF CASES}

County of Residence of First Listed Defendant
(IN U8, PLAINTIFF CASES

NOTE: IN LAND CONDEMNATION CASES, U!
THE TRACT OF LAND INVOLVED.

A {s) pitomeys (Firm Name, Address, and Telephone Number, seo tke (if Known)
ret.

 

 

 

 

 

   
    

 

  

         

 

 

   

     

   

 

 

   

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

Karpf, Esq., Karpf, Karpf & Cerutti, pe 3331 Street Road, Suite Casey Green, Esq., Sidkoff Pincus & Green, P.C.,1101 Market Street,
128, Bensalem, PA 19020; (215) 639-0807 Suite 2700, Philadelphia, PA 19107; (215) 574-0600
H. BASIS OF JURISDICTION (Piace an “X” ir One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES {Place an “X” in Que Box for Platitiff
(For Diversity Cases Oniy) and One Box for Defendant}
O 1 U.S. Government of Federal Question PYF DEF PTF DEF
Plaintiff (U.S. Government Nat a Party) Citizen of This State oof O 1 Incorporated or Principal Place o4 4
of Business In This State
(2 US. Government 4 Diversity Citizen of Another State O 2 O 2 Incorporated and Principal Place os 5
Defendant (indicate Citizenship of Parties in item iil} of Business In Another State
Citizen or Subject of a 3 1 3 Foreign Nation go6 o6
Foreign Country
IV, NATURE OF SUIT ¢rtace an “x” in One Box Only) _ Click here for: Nature of Suit Code Descriptions.
ae HARARE EER Oe TORTS 2 : J FORFEITURE/PENALTY 2) 2 BANKRUPTCY OTHER STATUTES
O £10 Insurance PERSONAL INJURY PERSONAL INJURY = [(3 625 Drug Related Seizure 0) 422 Appeal 28 USC 158 O 375 False Claims Act
CT £20 Marine {7 310 Airplane f) 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal O 376 Qui Tam (31 USC
CV £30 Miller Act {7 315 Airplane Product Product Liability G 690 Other 28 USC 157 S729{a))
O £40 Negotiable Instrument Liability 0 367 Health Care/ 1 400 State Reapportionment
(7 £50 Recovery of Overpayment |] 320 Assault, Libel & Pharmaceutical ABS “RIGHTS: 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury CF 820 Copyrights 01 430 Banks and Banking
(F £5 Medicare Act [1 330 Federal Employers’ Product Liability CF 830 Patent 1 450 Commerce
C1 152 Recovery of Defaulted Liability G 368 Asbestos Personal CF 835 Patent - Abbreviated 0 460 Deportation
Student Loans J 340 Marine Enjury Product New Drug Application [9 470 Racketeer Influenced and
(Excludes Veterans} 0 345 Marine Product Liability CF 840 Trademark Corrupt Organizations
CF 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2h pee22°7 PINES EERE : ¥26520 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle ) 370 Other Fraud 7} 0 Fair Labor Standards ) 861 HIA (13958) G 485 Telephone Consumer
CF 166 Stockholders’ Suits (3 355 Motor Vehicle O 371 Troth in Lending Act O) 862 Black Lung (923) Protection Act
CF 190 Other Contract Product Liability (1 380 Other Personal 0 720 Labor/Management 6 863 DIWC/DIWW (465(g)) |G 490 Cable/Sat TV
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSED Title XVI G 850 Securities/Commadities/
O 196 Franchise Injury 0 385 Property Damage 740 Railway Labor Act O 865 RST (405(g)) Exchange
OF 362 Personal Injury - Product Liability OF 751 Family and Medica CF 890 Other Statutory Actions
Medical Malpractice Leave Act 1 89% Apricultural Acts
2 REAL PROPERTY 28855 /SCIVIL RIGHTS 2 2 PRISQNER PETITIONS 2:0) 790 Other Labor Litigation 2 FEDERAL TAX SUITS =| 893 Environmental Matters
& 210 Land Condemnation 0) 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement C1 870 Taxes (U.S. Plaintiff O 895 Freedom of information
©) 220 Foreclosure 1) 441 Voting O 463 Alien Detainee Income Security Act or Defendant} Act
O 230 Rent Lease & Ejectment 01 442 Employment O 510 Motions to Vacate O 871 IRS—Third Party 896 Arbitration
OG 240 Torts to Land C1 443 Housing/ Sentence 26 USC 7609 CF 899 Administrative Procedure
Ci 245 Tort Product Liability Accommodations 530 General Act/Review or Appeal of
G 290 All Other Reat Property \ CO 445 Amer. w/Disabilities - | 535 Death Penalty ce IMMIGRATION 3 Agency Decision
Employment Other: 0 462 Naturalization Application (J $50 Constitutionality of
446 Amer. w/Disabilities -| 540 Mandamus & Other {0 465 Other Immigration State Statutes
Other 0 550 Civil Rights Actions
448 Education 0 555 Prison Condition
“ 0 566 Civil Detainee -
Conditions of
A Confinernent
¥V. ORIGIN ern in One Box Only)
O41 Griginal Removed from C7 3  Remanded from O 4 Reinstatedor © 5 ‘fransferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct Fite
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes untess diversity):
29 U.S.C. 201, et seq. (Fair Labor Standards Act} \
VI. CAUSE OF ACTION Brief description of cause:
Claims for misrepresentation and unpaid wages ia
VI. REQUESTED IN () CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK 'YES only ifdemandgd’in complaint:
COMPLAINT: UNDER RULE 23, F.R-Cv.P. JURY DEMAND, os No
VIEL RELATED CASE(S) ,
(See instructions): .
IF ANY jUpGE Juan R. Sanchez DOCKET NUMBER 2:19-cv-05282-J

 

 

oie ot 9 i OF RECORD N 0 \ 26 20 1 9

FOR OFFICE USE ONLY w Ne

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 

 
 

 

ERN DISTRI¢

 

Case 219-cv-05566, FPP HR 1 7 les 4/819 i, CV SOY
PENNSYLVANIA _— —

FOR THE BAS

 

- PPESIGNATHQ# Ggam iy « © by 5 6
(to be used by counsel or pro se plaintiff to indicatiife category of | fe case Jor the purpose ofissignment to the appropridté calendar} ev”
Address of Plaintiff: 2910 Passmore. Street, Philadeiphia PA 19149
Address of Defendant: 5239 Frankford Avenue, Philadelphia PA 19124

 

Philadelphia, PA

/

Date Tertiinated:

Place of Accident, Incident or Transaction:

 

 

  

RELATED CASE, IF ANY;

2:19-cv-05282-JS Juan R. Sanchez

Case Number: Judge:

 

    

 

deemed related when Yes is answered to any of the following questions:

ithin one year Yes [ No

2. Bees this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No [|
pending or within one year previously terminated action in this court?

Civil cases

1. Is this case ré keg 10 property included in an earlier numbered suit pending_o1
previously termina ction in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4, 1s this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

1 certify that, to my knowledge, the within case [5] is / (1) is not related to any case now pending or within one year previously terminated action in

this court except as noted above. .
sare, 11/26/2019 Deg Ausic 91005

Attorney-at-ligw / Pro Se Plaintiff Attorney ILD, # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only)

 

A. Federal Question Cases: B, Diversity Jurisdiction Cases:
0 I, Indemnity Contract, Marine Contract, and All Other Contracts C] 1. Insurance Contract and Other Contracts
[J] 2. FELA [] 2. Airplane Personal Injury
C1 3. Jones Act-Personal Injury CL] 3. Assault, Defamation
[] 4. Antitrust CL] 4. Marine Personal Injury
H $. Patent [] 5. Motor Vehicle Personal Injury
6. Labor-Management Relations CL] 6. Other Personal Injury (Please specify):
Ci\7. Civil Rights [] 7. Products Liability
oO Habeas Corpus (] 8. Products Liability — Asbestos
L H . Securities Act(s) Cases LC] 9 All other Diversity Cases
0. Social Security Review Cases (Please specify}:
I. All other Federal Question Cases
{Please specify): Fair Labor Standards Act

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.}

C

Casey Green

       
  
   

5 , counsel of record or pro se plaintiff, do hereby certify:

1> suant to Local Civil Rute 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief Pther than monetary damages is sought. | 0) V 2 6 2018

: 11/26/2019 OQ dys serrorsirpnizaie 91005

Attorney-at-Law / Pro Se Plaintiff Aitorney 1D. # (if applicable)

DA

NOTE: A th vo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

 

Civ. 609 (5/2018)
 
 

ent1 Filed 11/26/19 Page 3 of 33

& g ;

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA.

Case 2:19-cv+05568-JS

CASE MANAGEMENT TRACK DESIGNATION FORM

 

EMEA ALT CIVIL ACTION
, : i@ 88e8
WIRLIE SS PCS DA, LLC ) ek al, NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on .
the plaintiff and ali other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( }

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ()

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. . C )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) (

(f} Standard Management — Cases that do not fall into any one of the other tracks.

Cty Pr

 

 

\I-Yo-14 CHE Grew Keterdatts Wales ICS, Pi LEC,
Date Attorney-at-law Attorney for Aodl ATLL taki.
US- 5 TY - 0006 “US-57Y-0310 Coe SOP Procug@ceen Coe AK

Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

NOV 26 2018

 
“

oh
; rent 1 Filed 11/26/19 Page 4 of 33
aa

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

Case 2:19-cv-05568-JS Da

 

 

IMTIAZ ALI, CASE NO.
Plaintiff,

16 5568

vs.

WIRELESSPCS PA, LLC, d/b/a WPCS PA, LLC;
JOHN DOE COMPANIES 1-10; and
ADIL ALI; and
OMAR ABDELHAFEZ; and
AMJAD BARAKAT; and
IMTIAZ ALI
Defendants.

 

DEFENDANTS’ NOTICE OF REMOVAL

 

Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendants WirelessPCS PA, LLC, d/b/a
WPCS PA, LLC (“WirelessPCS PA”), Adil Ali and Imtiaz Ali (collectively “Removing
Defendants”) hereby remove the subject action from the Court of Common Pleas of Pennsylvania,
Philadelphia County, to the United States District Court for the Eastern District of Pennsylvania,
on the following grounds:

1, On November 8, 2019, Plaintiff Imtiaz Ali (“Plaintiff”) filed a Complaint
(“Complaint”) with the Court of Common Pleas of Pennsylvania, Philadelphia County. A copy of
the Complaint is attached hereto as Exhibit A.

2. On or around November 11, 2019, Removing Defendants discovered that the
Complaint had been filed.

3. In the Complaint, Plaintiff makes claims under the Fair Labor Standards Act

(“FLSA”). See Complaint ff] 50-55.

Page | of 4

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 5 of 33

4, This Court has original jurisdiction over the subject action pursuant to 28 U.S.C.
§ 1331 since there is a federal question. As alleged, this suit falls within the FLSA which thus
supplies the federal question.

5. Pursuant to 28 U.S.C. § 1441, et seg., this cause may be removed from the Court
of Common Pleas of Pennsylvania, Philadelphia County, to the United States District Court for
the Eastern District of Pennsylvania.

6. To the best of Removing Defendant’s knowledge, no other named Defendant in this
matter has been properly served as of the date and time of this Notice of Removal. The Complaint
mistakenly alleges that Defendants Omar Abdelhafez and Amjad Barakat are working for
WirelessPCS PA as Managers and lists their address as the corporate address for WirelessPCS PA.
See Complaint f 8-9. However, neither Defendant has any present affiliation with WirelessPCS
PA, nor is WirelessPCS PA aware of their addresses or where they could be served.

7. Notice of this removal will promptly be filed with the Court of Common Pleas of
Pennsylvania, Philadelphia County and served upon all adverse parties.

WHEREFORE, Defendants WirelessPCS PA, LLC, d/b/a WPCS PA, LLC, Adil Ali and
Imtiaz Ali remove the subject action from the Court of Common Pleas of Pennsylvania,

Philadelphia County, to this United States District Court, Eastern District of Pennsylvania.

Date:__November 26, 2019 Respectfully submitted,

 

 

Casey B. Green, Esq.

Sidkoff, Pincus & Green, P.C.

2700 Aramark Tower

1101 Market Street

Philadelphia, PA 19107

Telephone: (215) 574-0600

Fax: (215) 574-0310

E-Mail: ce@sidkoffpincusgreen.com

Page 2 of 4
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 6 of 33

Counsel for Defendants WirelessPCS PA,
LLC, d/b/a WPCS PA, LLC, Adil Ali and
Imtiaz Ali

Page 3 of 4

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 7 of 33

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a copy of the foregoing has been filed on November
26, 2019. Notice of this filing will be sent to the following by operation of the Court’s electronic
filing system:

Ari R. Karpf, Esquire
Karpf, Karpf & Cerutti, P.C.
3331 Street Road, Suite 128

Two Greenwood Square

Bensalem, PA 19020

Counsel for Plaintiff

Wey

Casey B. Green, Esq.

Sidkoff, Pincus & Green, P.C.

2700 Aramark Tower

1101 Market Street

Philadelphia, PA 19107

Telephone: (215) 574-0600

Fax: (215) 574-0310

E-Mail: ce@sidkoffpincusgreen.com

Counsel for Defendants WirelessPCS PA,
LLC, d/b/a WPCS PA, LLC, Adil Ali and
Imtiaz Ali

Page 4 of 4

 

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 8 of 33

EXHIBIT-“A”

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 9 of 33

 

 
  

Z
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA.
Court of COMMON PLEAS OF PHILADELPHIA

 

Imtiaz Ali v. Wirelesspes PA, LLC, d/b/a WPCS PA, LLC, et al.

 

Docket No.: (91101144

Serve upon:
WIRELESSPCS PA, LLC, d/b/a WPCS PA, LLC

 

5239 Frankford Avenue
Philadelphia, PA 19124

NOTICE TO DEFEND

NOTICE

You Gave been aued in court, If you wish to deand ageinie the
qiatins set forth tm the following pages, you must dake actor withia
fyonty (20} days after this complafat and votice ace served, by
cutering 5 rritten appearanes pyTmozally or by attersey and Ging
fx writing with the tourt your defenses or objections to the clutina
ae¢ forth apalnet you, You are warned that Uf-yan fall te do 60 the
cage tay prozesd without you anid a fudgmest may be entered
against you by the court without firrther mothe for any moacy
aimed fa the complalet of for any other slain or rellef requested
by the plelntiff, You may lose money or property or other righty
importent f you.

Fou should ruke thty paper te your lawyer atonce, dfyou do ror have
a lawyer or cannot afford 16, go to or telephone the offtes set forth
below to find out where you can get legal help.

Pkiladsipbie Bar Aasoclation
Lovwyer Referrat
avd Information Service
One Reading Center
Philadelphia, Pennsylvania 19107
(215) 238-6333
TTY (214) 451-5197

10-284

AVISO

Le ham demamdado posted en fa corte, St nated quiere
deferndereo do estes demnadap expnerstas ott Ing paginns
sigutentes, uxted dene veins (20) diew de plaza al partir da
In Seche Je la domanda y ln aoiittescton, Hace falta
accantor ina coroparenals eforita © on peona 6 fon uo
abognde y ‘eutreyur a le corte en Mirmia tsorita wut
defeoyze 9 vos objeclones 4 low domanday on contra de fu
persona, See xyfeady que i axtnd no 10 deffende, le carte
fornara Wedides y puedo tontlouar le demands eu contra
vaya ain previo visa o cotificacton, Adewss, Ta corts
putde decider n favor del demaudsute y requicre que
uated custpte con todas ine provistanes de asta damatde.
Usted puede periay dinero o sus propiediaday u oteor
derechos importacta nara water,

Hove este demonda a un abogado tinnediatamente, 5 tte
ilare abogedo ost no dene af dinero aujictenta de pogar tat
nervicte, Paya on persona o tare por telefono a iz aftelia
cups dipccoten a2 enqventra excrite ghafe para avariguar
donde re puede conteguip avistenola legal

Asoviaclon De Licenciadod
De Filadelfla

Servicio He Refarencla B

Informacion Legal
‘ One Reading Center
Filadeltia, Pennsylvaniz 19207
15} 238-4359

TTY (215) 491-6197

Clase TEd: bul bide dad
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 10 of 33

Court of Common Pleas of Philadelphia County
Trial Division

Civil Cover Sheet

 

 

PLAINTIFF'S NAME
IMT1AA ALI

 

 

DEFENDANT'S NAME
WIRELESSPCS Pa, LLC, ALIAS: WECS FA, LLC

 

PLAINTIFF'S ADDRESS:
2910 PASSMCRE STREET

PHILADELPHIA PA 19149

 

PLAINTIFF'S NAME

DEFENDANT'S NAME

DEFENDANT'S ADDRESS i
5239 FRAHKFORD AVENUE 1
PHILADRUPHIA PA 19124

 

JOHN DOE COMPANIES 1-10

 

PLAINTIFF'S AODRESS

DEFENDANTS ADDRESS
5239 FRAHKFORD AVENUE
PHTLADRLPHTA PA 191274

 

PLAINTIEE'S NAME

 

 

‘DEFENDANT'S NAME

 

 

 

 

 

ADIL ALI
ns - oreo rar neem nang
52739 FRANKFORD AVENUE
PHT LADRLPHTA PA 19124
TOFAL NUMBER OF PLAINTIFFS TOTAL NUMBER OF DEFENDANTS [COMMENCEMENTOPACIION
1 6 Ex] Complaint 1) Petition Action J Notice of Appeal
a }
; Cc] Writ of Summons oO Franster From Other Jurisdictions :
AMOUNT IN CONTROVERSY COURTPROGRANS , :
Os CF Abitration CI] Mass Tort [3 commerce C1 Settlement
$50,000.00 or less GE ry Ci Savings Action C4 Minor Comt Appeal 1) Minors i
Gd More dhan $50,000.00 oO Nen-sury Ga Petition oO Slaunary Appeals CL] WPySurvival :
I
D1 one: :

 

CASE TYPE AND CODE

4l - FRAUD

STATUTORY BASIS FOR CAUSE OF ACTION

’ RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER}

TO THE PROTHONOTARY:

Papers may be served at dhe address set forth below.

 

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY
ARI R. KARPF

PHONE NUMBER | FAX NUMBER

(215) 639-0861 (215) 639-4970

i

Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: IMTIAA Ab)

   

| 1S CASE SUBJECT TO

, FILED ! COORDINATIGN ORDER?
PRO PROTHY YES NOD
NOV 08 2019
A, SILIGRINI

 

ADDRESS

KARPE, KARPF & CERUTTI, P.C.
3331 STREET ROAD, SUITE 128
TWO GREENWOCD SQUARE

 

| SUPREME COURT IDENTIFICATION NO.
91538

E-MAN_ ADDRESS
akarofékarpf-law.com

 

SIGNATURE OF FILING ATTORNEY OR PARTY
ART KARPF

 

 

DATE SUBMITTED

Friday, November 08, 20128, 03:22 pm

 

 

FINAL COPY (Approved by the Prothonolary Clerk)
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 11 of 33

COMPLETE LIST OF DEFENDANTS:
L. WIRELESSPCS PA, LLC
ALIAS: WPCS PA, ObC
5239 FRANKFORLD AVENUE
PHTLADRTPHTA PA 191274
2. JOHN DOE COMPANTES 1-10
5239 FRANKFORD AVENUE
PHILADELPHIA PA 19124
3. ADIL ALL
5239 FRANKFORD AVENUE
PHILADELPHIA PA 19124
4, OMAR ABDELHAFEZ
5239 FRANKFORD AVENUE
PHILADELPHIA PA 19124
5, AMJAD BARAKAT
5239 FRANEFORD AVENUE
PHELAQMLPHIA PA 19124
6. IMTIA4Z ALT
5239 FRANKPORD AVENUE
PHILADELPHIA PA 19124

 

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 12 of 33

KARPF, KARPF, CERUT TTI, P.C,
By: Ari R. Karpf

Attorney ID, No.: 91538

3331 Strect Road

Two Greenwood, Suite

Bensalem, PA 19020

(215) 639-0801

 

EMTIAZ ALI
2910 Passmore Street
Philadelphia, PA 19149

Plaintiff,
vy.

WIRELESSPCS PA, LLC, d/b/a WPCS

PA, LLC

5239 Frankford Avenue

Philadelphia, PA 19124
and

JOHN DOE COMPANIES 1-10
and

ADIL ALI

5239 Frankford Avenue

Philadelphia, PA 19124
and

OMAR ABDELHAFEZ

5239 Frankford Avenue

Philadelphia, PA 19124
and

AMJAD BARAKAT

5239 Frankford Avenue

Philadelphia, PA 19124
and

IMTIAZ ALI

5239 Frankford Avenue

Philadelphia, PA 19124

Defendants.

 

COURT OF COMMON PLEAS
PHILADELPHIA COUNTY

NO.:

JURY TRIAL DEMANDED

CIVIL ACTION COMPLAINT

Plaintiff, Imtiaz Ali (hereinaffer referred to as “Plaintiff” unless otherwise indicated)

hereby complains as follows against the above-captioned Defendants.

 

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 13 of 33

VENUE
1. Venue is properly laid in the County of Philadelphia pursuant to Rule 1006{a) of
the Pennsylvania Rules of Civil Procedure because the transactions and occurrences from which
the instant action arises occurred in that County.
PARTIES
2, The averment of the foregoing paragraph is hereby incorporated by reference as if
set forth fully herein.

3, Plaintiff is an adult individual residing at the above-captioned address.

4. Defendant WirelessPCS Pa, LLC (hereinafter “Defendant PCS LLC”) is a for-
profit corporation organized under the laws of this Commonwealth and engaging in the business
of cellular phone and other electronic product sales and related services.

5. Defendant John Doe Companies 1-10 are upon information and belief other
business aliases and names utilized for the same organization of Defendant PCS LLC, as a single
intertwined operation, But the aliases and other corporate names are unknown at this time
because they were concealed from Plaintiff.

6. Defendant Adil Ali (hereinafter “Defendant Ali”) is upon information and belief a

high-level office, owner, shareholder and operations manager of Defendant PCS LLC and John

Doe Companies 1-10.

7. Defendant Omar Abdelhafez (hereinafter “Defendant Abdelhafez”) has been
interchangeably an “Area Manager” or “District Manager” within Defendant PCS LLC and John
Doe Companies 1-10.

&. Defendant Amjad Barakat (hereinafter “Defendant Barakat”) has been an “Area

Manager” within Defendant PCS LLC and John Doe Companies 1-10.

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 14 of 33

9. Defendant Imtiaz Ali (“Defendant [A”), bearing the same name as Plaintiff, was a
business partner of the other individual Defendants and a manager of operations for Defendant
PCS LLC and Joe Doe Companies I-10.

10. At all times relevant herein, Defendants acted by and through their agents,
servants and employees, each of whom acted at all times relevant hercin in the course and scope
of their employment with and for Defendants.

FACTUAL BACKGROUND

11, The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

12.“ Plaintiff is a 22-year-old male, and Defendants collectively and jointly exploited
Plaintiff as they have pervasively done with other young and hard-working individuals aspiring
to become a business owner.

(A) Plaintiff was defrauded hy Defendants.

13, “Effective on 10-23-2017,” Plaintiff was presented with a document referred to as
an “Operator Agreement” because he was promised he would become an “owner” of Defendant
PCS LLC and be permitted to operate at least one (1) location of Defendant PCS LLC {as it
owned many locations). See “Operator Agreement,” atlached hereto as “Exhibit A.”

14, Although labeled “Operator Agreement,” Plaintiff was informed
contemporaneous to receipt of the Agreement, he was an employee uafil a specific contract of
ownership was later agreed upon.

15. The Operator Agreement, attached hereto as “Exhibit A,” wholly confirms that
Plaintiff was only in fact an employee (and non-owner), as: (1) the document itself contained

nothing about ownership or equity; (2) was a preliminary non-disclosure document while

 

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 15 of 33

Plaintiff was awaiting a proposed ownership contract; and (3) the document itself states: “This

 

agreement is a preliminary agreement. defual contract will be signed on or before 60-90 day
period.” (Emphasis added).

16. Plaintiff was further informed as a showing of good faith; he was required to pay
$30,000.00 which would be later included as his payment towards ownership in the anticipated
ownership contract he was to be provided.

17. Plaintiff in fact advanced $30,000.00 and was directed by Defendant Ali to pay
said sum to Defendant IA. This money was paid, expecting it would be held in escrow until a
contract for ownership was discussed, drafted, given and/or reached amongst everyone.

18. Relying on a promise of being presented with an anticipated owncrship contract,
Plaintiff was assigned to work at Defendant’s 1301 N, 524 Street, Philadelphia PA 19131 site
(the “1501 location”).

19, Plaintiff was informed by Defendants that he would be $1,000 per week, plus
commissions for his sales while awaiting an actual contract for ownership. Plaintiff was in
essence promised that he would be presented with a contract for ownership in exchange for
sweat equity and the aforesaid $30,000.00 payment (being willing to run the store location
continually in exchange for ownership and profit sharing).

20. Defendants however have and continue to engage in a pattern of fraud by enticing
young, enthusiastic individuals such as Plaintiff with a false (and fraudulent) promise of potential
ownership (they never intend to offer). In fact, Plaintiff was never presented with a proposed

ownership contract within 60-90 days or ever thereafter.

 

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 16 of 33

21. Instead, Plaintiff was functionally used (and completely exploited) merely as an
inside sales representative from approximately October of 2017 through in or about December of
2018 (a period of roughly 1 year).

22. Asan “employee,” Plaintiff was required to: (1) follow company policies; (2) face
progressive discipline or termination for violations of employment policies; (3) report to a
hierarchy of management {in particular the named individual Defendants), and (4) he worked
within the premises of Defendants using their equipment, supplies, and following their directives
daily. See e.g. 2/19/18 c-mail to Plaintiff, attached hereto as “Exhibit B” (issuance of “st
Warning / Writeup” and threatening him with “termination”).

23. ~~ Plaintiff worked only for Defendants from October of 2017 through December of
2018, dedicating his full-time (and overtime) efforts to Defendants. Everything Plaintiff did was
that of an expected employee of a corporation.

24. —‘ Affter being presented with a preliminary non-disclosure agreement under the false
verbal and documented promises of being presented with an ownership contract to review and
execute, Plaintiff was only ever used as a sales representative. And Plaintiff was continually
misled about various delays while continuing to work as an employee. This was just point-blank
fraud.

25, And further, Plaintiff was never told what happened to his $30,000.00 that was
supposed to be held pending a contract being given to him and everyone reaching an agreement

on his potential ownership interest,

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 17 of 33

(8) Plaintiff was unlawfully psid while working as an employee tor
Defendants.

26, Plaintiff was promised pay of $1,000.00 per week, plus commissions while in the
employ of Defendants (at the commencement of his hire), Neither occurred.

27. Plaintiff was in fact rarely ever paid commissions, and he was only paid $400.00 -
$800.00 in most weeks of his employment. On occasion, he would be paid up to $1,000.00 for a
week of work. But his pay drastically fluctuated at Defendant’s desire.

28. Plaintiff was directed to take certain sums of cash out of the register, which is all
he took during particular weeks. And these sums ranged between $400.00 - $1,000.00 as
aforesaid. Plaintiff did not get paid a consislent salary each week, and he was only paid in cash
per the aforesaid directives given to him by Defendants.

29. ‘Plaintiffs role on behalf of Defendants was that of an inside sales representative
wherein he: (1) discussed products (usually phones) with customers all day; (2) helped them
select one for purchase, renewal or service; (3) sold accessories; (4) operated the cash register;
and (5) setup phones, scrvice, and other accessories as requested or purchased by customers. He
was a product salesman.

30. In the above capacity, Plaintiff worked up to 7 days per week and often 60-90
hours per week. Plaintiff was never paid overtime compensation as legally required.

31, Plaintiff's entire job was inside sales, a role he performed every day, all day. Any
employee whose primary duties are inside sales such as Plaintiff is entitled to overtime

compensation, regardless of how they are paid (hourly or salary).!

 

? Soe 29 CFR § 541.500 (explaining the only types of sales employees exempt from overtime obligations are those
who perform outside sales, such as traveling salesman),

t

Comee [OF 1}

brid Pepa

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 18 of 33

32. ‘Plaintiffs primary duties did not include management, as all he did every day was
inside sales work. But even if Defendants were to assert Plaintiff performed some management
duties (such as making occasional deposits for the store), such an assertion would be firtile as
Plaintiff's “primary duties” were inside sales.”

33. Moreover, any employee is non-exempt regardless of his or her duties where he or
she is not paid a set salary? Plaintiff was paid differently per week, whatever directed by
Defendants.

34. Plaintiff did not meet the salary element or the duties element to be exempt under
any state or federal law(s) from non-payment of overtime compensation.

35. Plaintiff was not paid: (1) owed commissions; (2) promises money per week of
$1,000.00; or (3) any overtime compensation.

36. Defendants have completely conducted themselves willfully and in the absence of
good faith, as they:

(1) Perpetuate a scheme to defraud individuals hoping to be business owners;
(2) Engage in tax evasion and pay cash to employees;

(3) Fail to properly provide employees with any accounting of income or
payment(s);

(4) Fail to properly provide employees such as Plaintiff with tax documentation;

(5) Knowingly fail to pay employees such as Plaintiff promised commissions,
wages, or overtime compensation; and

 

? See e.g, Hickton v. Enter. Rent-a-Car Co. (In re Enter. Reni-a-Car Wage & Aour Empl Practices Litig.), 2012
U.S, Dist. LEXIS [01098 (W.D. Pa. 2012)(even if an employee performs some management duties, if his or her
primary duties arc inside sales, the employee js entitled to overtime compensation).

3 See 24 CYR § 541.602 (no overtime exemption may apply where an empioyee is uot paid a set, predetermined
salary)

 

 

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 19 of 33

(6) Make no effort to comply with local, state or federal obligations to track,
document and contemporaneously retain time worked by employees.‘

37. Plaintiff is owed well in excess of $70,000.00 in unpaid overtime compensation
alone, which must be aufomatically doubled.> This is in_ addition to unpaid wages and
commissions remaining owed,

{C) Other impropriety relevant to the underlying legal claims herein,

38, Plaintiif was involuntarily terminated by Defendants In December of 2018
without ever having been presented with ownership terms or documentation, as Defendants
never had such intent.

39. Plaintiff continued to work for Defendants notwithstanding the continual
exploitation and lack of proper compensation because he was 20-21 years old while working for
Defendants, inexperienced with prospects of ownership, and relying on promises made if he

worked hard.

 

* The failure of an employer to abide by mandatory record-keeping of hours worked by an cmpioyce violates 29
U.S.C, § 211{c). As aresult, an employer’s estimates of hours typically worked may be accepted. See e,9. Zeng Liu
v. den Chu Fashion Corp., 2004 WL 33412, at *8 (S.D.N,¥. 2004).

* See eg. Solis v. Min Fang Yang, 348 Fed. Appx. 35 (6th Cir, 2009)(Affirming award of liquidated damages explaining
“under the Act, liquidated damages are compensation, not a penalty or punishment, and no special showing is necessary for
the awarding of such damages. Rather, they are considered the norm and have even been referred to by this court as
mandatory."); Gayle vy. Harry's Nurses Regisn'y, Inc, 594 Fed. Appx. 714, 718 (2d Cir, 2014)¢Atfiening award of
liqnidated damapes explaining there is an automatic “presumption” of liquidated damages and "double damages are the
norm, single damages the exception,” as the burden to avoid liquidated damages is a “difficult burden."}; Hare v. City of
Log Angeles, 745 F.3d 1249 (ih Cir. 2014)(Affinming award of liquidated damages explaining they are the "norm" and
"mandatory" unless the employer can establish the very "difficult burden" of subjective and objective attempts at FLSA
compliance); Chao v. Barbeque Ventures, LLC, 547 F.3d 938, 942 (8th Cir. 2008)(A firming award of liquidated damages
explaining that the employer mistakenly argues its non-compliance was not willful, misunderstanding the high burden to
show affirmative steps of atiempted compliance and research of the FLSA and separately that its diligence and belief in
non-payment of overtime was also objectively reasonable); Chae vo AHatel Oasis, Inc, 493 F3d 26 (ist Cir,
2007)(A fiiming award of liquidated damages explaining ihat they will always be considered the “norm in FLSA cases);
Lockwood v. Prince George's County, 2000 U.S. App. LEXIS 14302 (4th Cir, 2000\Affinning award of liquidated
damages explaining they are the "norm and that an employer may noi lake an ostrich-like approach and refuse to research
its obligations under the FLSA and to objectively explain why it failed to comply with the FLSA); Uphojfy. Elegant Bath,
Lid, 176 F.3d 399 (7th Cir. (999 Reversing the district court for not awarding liquidated damages, as doubling unpaid
overtime is the rule, not an exception); Vere v. Industrial Molding Corp., 167 F.3d 921 (5th Cir, 1999)(A finming award of
liquidated damages, as there is a presumption of entitlement to liquidated damages which are the norm).

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 20 of 33

49. Plaintiff worked so hard for Defendants that he was told to help with inside sales
in another location during his employment, causing Plaintiff to continue averaging 20-50 hours
of overtime per week. Plaintiff had thus towards the end of his employment performed inside
sales work for the 1501 location and another physical location.

Al. Plaintiff upon information and belief also avers Defendants were falsely
attributing substantial sums of money to Plaintiff in tax information that he never received to
falsely understate actual income earned by Defendants. Plaintiff avers that he will suffer
significant and adverse tax complications as a result of this wrongdoing.

42. — In particular, Defendants issued Plaintiff a 2018, 1099-MISC Tax Form, which
listed him as earning $203,255.15. See 2018 1099-MISC, attached hereto as “Exhibit C.”

43. Plaintiff in fact was paid a small fraction of that outrageous sum of money
attributed to him falsely by Defendants and their unlawful accounting practices.

44. Had Defendants not engaged in the aforesaid fraudulent scheme just to explott
Plaintiff, get substantial work at low cost, and upon information and belief do the same to others,
Plaintiff would not have accepted employment with Defendants. Plaintiff relied to his detriment
on Defendants’ fraudulent representations of ownership instead of working elsewhere for
adequate and properly paid income.

Count I
Fraud / Misrepresentation
(Against All Defendants)

45, The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

46. Plaintiff was promised verbally and in writing by Defendants the prospect of

business ownership, he was continually misled, excuses kept being given, and Plaintiff was never

 

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 21 of 33

provided with any contractual documents for the prospect of ownership as promises in
conjunction with Plaintiff commencing work.

47, Plaintiff fost other job opportunities, struggled with meager and unlawful income
by Defendants, and was a victim of Defendants’ scam perpetrated upon him and others. He also
lost over $30,000.00 in money that was being held pending him being presented with a potential
ownership agreement.

48, All named individual Defendants are personally lable, as they are officers, high-
level management and owners of Defendant PCS LLC. See B&R Res, LLC vy. Dep't of Envil.
Prot, 180 A.3d 812 (Cwith Ct. Pa. 2017)(explaining participation in tortious activity warrants
individual liability in Pennsylvania irrespective of whether a corporate veil can be pierced).

49, Defendant individuals would separately be liable because they use their
corporation to repeatedly commit unlawful acts, for fraud, and tax evasion. Thus, separately and
independently, Defendants’ corporate veil should and would be pierced Grrespective of the
participation Hability asserted herein).

Count II
Violations of the Fair Labor Standards Act (“FLSA”)
(Againust All Defendants)

50. The foregoing paragraphs are incorporatcd herein, in their entirety as if set forth in
full,

51. Plaintiff was not paid overtime compensation ever during his approximate year of
employment with Defendants.

52, Plaintiff was promised $1,000.00 per week, but he was rarely ever paid that sum

in full, While he is owed substantial wages based upon this promised sum per week, his hourly

10

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 22 of 33

base rate would have been $25,00 per hour (and hence, his overtime rate would have been
$37.50 per hour).

53. Plaintiff averaged 20-50 hours of overtime per week for his approximate year of
employment, making him owed over $70,000.00, which is doubled for liquidated damages.

54. Plaintiff also worked many weeks not receiving even minimum wage, creating
substantial minimum wage violations under the FLSA (separate and apart from owed overtime).

55, All Defendants exercised control over Plaintiffs payroll, wages, and time
worked. They all individually and collectively pervasively pay employees in cash, fail to abide
by local, state and federal laws, and blanketly and without regard commit wage and overtime
violations.® All Defendants are liable for such overtime violations.

Count iil
Violations of the Pennsylvania Minimum Wage Act (“PMWA”)
(Against All Defendants)

56. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

57. Plaintiff was not properly paid overtime or minimum wage, and the PMWA is
interpreted and analyzed identically by way of exemptions with the FLSA.

58. Plaintiff thus repeats and re-alleges each and every violation as set forth in Count
lL of this Complaint, as they also constitute violations of the PMWA. Damage entitlements
though are slightly different under the PMWA, so Plaintiff seeks the benefit of all damages

available under the FLSA and PMWA.

 

6 See eg. Hapbarger v. Lawrence Cty. Adult Prob. & Parole, 667 F.3d 408, 414 (3d Cir, 2012)(managers and
corporate officers exercising control over wages or adverse actions under the FLSA are appropriate defendants
under the FLSA and may be individually liable for such violations).

1]
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 23 of 33

Count IV
Violations of the Pennsylvania Wage & Collection Law
(Against All Defendants)

59. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

60. Plaintiff was not paid all conunissions promised, nor was he paid $1,000 per week
as he was initially promised. Instead, he was sometimes paid for commissions in Defendants’
discretion, and he was paid $400.00 - $1,000.00 depending upon what Defendant directed him to
take in cash per week,

61, Plaintiff remains owed substantial sums of money for unpaid wages, commission,
and overtime compensation. These damages should be liquidated under applicable regulations.

Count V
Detrimental Reliance, Promissory Estoppel, Unjust Enrichment
(Against All Defendants)

62. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

63. Plaintiff relied to his detriment on assurances of a contract for business
ownership, and it would be unjust for Defendants to retain $30,000.00 that was supposed to be
only for ownership if an agreement were reached.

Count VI
Theft & Conversion
(Against All Defendants)

64, The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

65. Defendants required Plaintiff in good faith to provide $30,000.00 in anticipation

of it beg incorporated into an ownership / equity / partnership agreement.

12

 

(lyse dik 1Qbigiiaa
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 24 of 33

6. Defendants never provided Plaintiff with any such agreement, and in essence stole
and converted money that did not belong io them for their own benefit.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A, Defendants are to promulgate and adhere to a policy fraud and violations of local,

state and federal laws;

B. Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff
whole for any and all pay and benefits Plaintiffs would have received had it not been for
Defendants’ wrongful actions, including but not limited to owed commissions, wages, overtime,
interest, and other damages available.

C. Defendants are to be subjected to any and all penalties allowed by state or federal
laws, including interest, liquidated damages, and punitive damages.

D. Plaintiff is to be awarded actual damages, as well as damages for the pain,
suffering, and humiliation caused by Defendants’ actions;

E. Plaintiff is to be awarded punitive damages or other penalty damages as permitted
by applicable law in an amount believed by the Court or trier of fact to be appropriate to punish
Defendants for their willful, deliberate, malicious, and outrageous conduct and to deter
Defendants or other employers from engaging in such misconduct in the future;

F. Plaintiff is to be accorded other equitable and legal relief as the Court deems just,
proper, and appropriate;

G. Plaintiff is to be awarded the costs and expenses of this action and reasonable
attorneys’ fees if permitted by applicable law (if applicable under relevant law); and

H. Plaintiff is permitted to have a trial by jury.

13

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 25 of 33

Date: November 8, 2019

By:

Respectfully submitted,

KARPE, KARPH, & CERUTTI, P.C.

 

Ari R. Karpf, Esq.

3331 Street Road

‘Two Greenwood Square
Suite 128

Bensalem, PA 19620
(215) 639-0801

14

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 26 of 33

VERIFICATION
The undersigned states that the facts in the foregoing Complaint are true and correct to
the best of his knowledge, information and belief. The undersigned understands that any
intentionally false statements herein are subject to the penalties of 18 Pa. C.S. § 4904 relating to
sworn and unsworn statements.

Imtiaz Ali

Date: November 7, 2019

 

13
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 27 of 33

Exhibit A

Case [Ds erin

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 28 of 33

Operator Agreement

This Non-Disclosure Agreement (Agreement) is made and effective on 10-23-2017 by
and between WPCS PA LLC (“Owner”) and ic (‘Recipient’).

1. Confidential Information, In order for Recipient and Owner to evaluate and potentially
enter inte a confractual relationslip, Owner proposes to disclose certain confidential and
proprictary information (the “Confidential Information”) to Recipient. Confidential Information
shall inchude all ideas, concepts, marketing plans, business plans, data, materials, products,
technology, computer programs, specifications, manuals, software, marketing plans, financial
information, end other information disclosed or submitted, orally, in writing, or by any other
media, to Recipient by Owner, and any information that Owner is requited to keep confidential
pursuant to an agreement with a third-party.

2, Recipient's Obligations, Retipient agrees that the Confidential Information is considered
confidential and proprietary to Owner and Recipient shall hold the same in confidence, shall not
use the Confidential Information other than for the purposes of its business with Owner, and
shall disclose it only to its officers, directors, partners, or empioyces with a specific need fo
know. Recipient will not disclose, publish or otherwise reveal any of the Confidential
Information received from: Owner to any other party whatsoever except with the specific prior
written authorization of Owner, Confidential Information furnished in tangible form shall not be
duplicated by Recipient except for purposes conteraplated by this Agreement. Upon the request
of Owner, Recipient shall return all Confidential Information received in written or tangible
form, including copies, or reproductions or other media containing such Confidential
Information, within ten (10) days of such request. The foregoing obligations and restrictions do
not apply to that part of the Confidential Information that Recipient demonstrates:

{i) ‘was available or became generally available to the public other than as a result of a
disclosure by Recipient; or

(ii) was available, or became availeble, to Recipient on a non-confidential basis prior
to its disclosure to Recipient by the Owner or Qwner’s representative, but only if
such information was not made available through a breach of confidentiality owed
to Owner;

Gili} was requested or legally compelted (by oral questions, interrogatories, requests for
information or documents, subpoena, civil or criminal investigative demand or
similar process) or is required by a regulatory body to make any disclosure which
js prohibited or otherwise constrained by this Agreement,; or

(iv) was independently developed by Recipient without breach of this Agreement.

3. Term. The obligations herein shall be binding upon Recipient for three (3) years from the
date Owner last discloses any Confidential Information to Recipient pursuant to this Agreement.
Further, the obligation not to disclose shall not be affected by bankruptcy, receivership,
assignment, attachment or seizure procedures, whether initiated by or against Recipient, nor by
the rejection of any agreement between Owner and Recipient, by a trustee of Recipient in
barikruptey, or by the Recipient as a debtor-in-possession or the equivalent of any of the
foregoing under local law. .

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 29 of 33

4. Governing Law and Equitable Relief. This Agreement shall be governed and constmicd in
accordance with the laws of the United States and the state of Pennsylvania, and Recipient
consents to the exclusive jurisdiction of the state courts and U.S. federal courts located in Palm
Beach County, Florida for any dispute arising out of this Agreement. Recipient agrees that in the
event of any breach or threatened breach by Recipient, Owner may obtain, in addition to any
other legal remedies which may be available, such equitable relief as may be necessary to protect
Owner against any such breach or threatened breach.

5, Miscellaneous. This Agreement terminates and supersedes all prior understandings or
apreements on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties. Recipient may not assign this’ Agreement or any
interest herein without Owner’s express prior written consent, It is the desire and the intent of
the parties that the terms and conditions of this Agreement shall be enforced to the fullest extent
permitted under applicable laws. Accordingly, if any term of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, or becomes by operation of law invalid or
unenforceable, then this Agreement shall be deemed amended to delete therefrom the portion
that is adjudicated or which becomes by operation of law invalid or unenforceable, such deletion
to apply only with respect to the operation of that term or condition and the remainder of this
Agreement will remain in full force and effect, Either party's failure to insist in any one or more
instances upon strict performance by the other party of any of the terms of this Agreement shali
not be construed as a waiver of any continuing or subsequent failure to perform or delay in
performance of any term hereof, Headings used in this Agreement are provided for convenience
only and shall mot be used a construe meaning ar intent.

6. Notices. Any notice required by this Agreement or given in connection with it, shall be in
writing and shall be given to the appropriate party by e-mail, personal delivery or by certified
mail, postage prepaid, or recognized overnight delivery services.

7. Operator: Understands that they will be running store at 150} N 52" Si, in Philadeiphia PA
as an operator. This agrecment is a preliminary agreement. Actual contract will be signed on or
before 60-90 day period. Operator must comply with all rules and regulations with MetroPCS
and WPCS.

If to Owner/Management :
5239 Frankford Ave. Philadelphia PA
Email: adit2i$@pmail.com

If to Recipient:
TMhicg?, AL

 

 

Emait: Vey hig, 2 U4 6 Beymer t cout
WPCS PA, hh RECIPIENT:

MAY gat WPes Tahoe ty
Name: ne Narfie:

Tifle: _ OPERA OPERA : Title: On exayar

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 30 of 33

Exhibit B
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 31 of 33

 

From: Omar Abdalhafaz <oahdelhafez@ayctwireless.com>

Date: February 19, 2018 at 1:07:55 PM EST

To: Imtiaz Ali <imtiaz19448@gmail.corm, Adil Ali <acil215@ameail.com>
Sublact: Re: inventory Count @ S2nd - 1st WARNING/ WRITE UP

All,

Thanks for clarifying, ii was submitted @ 10:20, and your count was @ 0 missing phones. GJ
Bast,

Omar Abdelhafez

Area Manager

Wireless PCS

MetroPCS Authorized Dealers

On Mon, Feb 18, 2078 at 1:04 PM, imtlaz Alt <imtiaz?9148@gmail.com> wrote:
it was done it was submitted at 10: 26

On Feb 19, 2018 12:57 PM, “Omar Abdelhafez” <oabdelhafez@ayciwireless.com> wrote;
All,

Phone Gaunt was not submitted today 2-19-18.
This is your 1st WARNING/ WRITE UP. Failure to submit count on daily basis will result In termination.

Phone count must be DONE ON DAILY BASIS,

Best,

Omar Abdelhafez

Area Manager

Wireless POS

MetroPCS Authorized Dealars

 

 
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 32 of 33

Exhibit C
Case 2:19-cv-05568-JS Document1 Filed 11/26/19 Page 33 of 33

 

 

“

 

 

 

 

 

 

 

 

 

 

 

oe deeeettemeet amy nad tein ent

 

 

 

 

 

 

 

 

 

 

Mecsiccr fifchecked) *
PAYER'S name, sirest ackiress, cty.or town, atate or province, ocumury, ZB | Wiens is. OMENo. eh SHE He.
of foreign postal cece, and ielephens no. ‘| . shoe
WirelessPCS PA, LLC oy $0 2018. “Miséetlancous
- 14537 S. Military Trail, suite B HP BRoyaities es income
Delray Beach, FL 33484 edo¢ ne Doge 4 _ r
561-549-1095 ie orn 1099-MISC
° . SCther income 4 Federal interme tax withheld Copy 8B
S$ 5 For Recipient
PAYEH'S TIN RECIPIENTS Tin 5 Fishing boat proceads @ Medical and heahh eare payment: .
XX-XXXXXXX ) $ - _. $
REGRET 4 ily or tuwa, siete iT , me? i toda [| 7 Mor isation | & Substitut rin Hex
S hana, etree arkiress, cily or tow, Orprovince, soeniry, or foreign poesia employee compen ation ie ute payment This is important tax
eh ‘ : ~ s information ands
Imitiaz Ali 2 7 - baing fumished to
$.. 203255.15:1¢ the IRS. I you are
rect & : ; requiredtofilea — ..
serra ceaaed [OSH TiapOReE | cam anocicence
2B10 Passmore St- proguets to a tayer : penalty or other
, -tecipiont}for ese = ELS -. ‘sanction may be
A 12 imposed on yOu if
this income is
. Philadeiphia PA 19149 . taxable and the IRS
Agcount number Gee ingeuctior| FATCA titling 43 Excess golden parachute 14 Gross proceeds yak ta an determines that it
requirement payments : attomey has not been
Teported.
i] It $
= 14> Section 409A Incame 16 State tax withheld 17 Ste/Payer's state no. 18 State income
ee S
S 8 ig $ .
Form 1 CSSMISC (keep for your records) wenwdins.gow/Fonn1 D9SMISC Department of the Treasury - lnemal Revenue Service
_. fee

DETACH BEFORE MAILING _

MANUFACTURED ON OCR LASER BOND PAPER USING HEAT RESISTANT INKS
